Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 25 August 1781
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                        My Dear General

                            Mrs Ruffin’s August 25th 1781
                        
                        Independant of the Answer to Your letter of the 15th, I Have Been Very Particular in a Second letter
                            Instrusted to Clel Moriss. But at this Moment Wish to Send you Minuted and Repeated Accounts of Every thing that Passes in
                            this Quarter.
                        The Ennemy Have Evacuated their forts at Ivy, Kemp’s Landing, Great Bridge and Portsmouth. Their Vessels with
                            troops and Baggage went Round to York. Some Cannon Have Been left Spiked up at Portsmouth—But I Have Not Yet Received
                            Proper Returns.
                        I Have Got Some Intelligences By the Way of this Servant I Have once Mentioned—a Very Sensible fellow Was
                            With Him and from Him as Well as deserters I Hear that they Begin fortifying at York. They are Now Working By a Windmill
                            at Which place I Understand they will Make a fort and a Battery for the defense of the River. I Have no Doubt But that
                            Some thing will Be done on the land Side. The Works at Gloster Are finished. They Consist of Some
                            trifling Redoubts Across Gloster Neck and a Battery of 18 pieces Beating the River.
                        The Ennemy Have 60 Sails of Vessels into York River—the largest a 50 guns ship two 36 frigats—about Seven
                            other Armed Vessels. The Remainder are transports Some of them Still loaded and a part of them Very Small Vessels. It
                            Appears they Have in that Number Merchant Men Some of Whom Dutch prizes. The Men of War Are Very thinly Manned. On Board
                            the other Vessels there Are Almost No Sailors.
                        The British Army Had Been Sickly at Portsmouth. The Air of York Begins to Refitt them. The Whole Cavalry Have
                            Crossed on the Gloster Side Yesterday Evening a Movement of Which I Gave Repeated Accounts to the Militia there. But the
                            light Infantry and Main Body of the Militia are at this place. Gal Wayne on the Road to West over and we May form our
                            jonction in one day. I keep parties upon the Ennemies lines. The Works at Portsmouth are Levelling. The Moment I Can Get
                            Returns and Plans I will Send them to Your Excellency. The Evacuation of a Post fortified with much Care and Great Expense
                            will Convince the people Abroad that the Ennemy Cannot Hold two places at once. I Have Mentionned it in a letter to
                            Congress Wherein I Send them Copy of one I Have Received upon An other Subject—the Enlisting of Your Soldiers, and
                            Impressing them into British Service. I thought You Had Rather the Matter Should Be directly laid Before Congress, and
                            Consequent Measures Entirely left with them. Inclosed you will find an other Copy of that letter.
                        The Maryland troops were to Have Sat out on Monday last—But God knows if they will keep the Engagement.
                        There is in this Quarter An Immense Want of Cloathing of Every Sort, Arms, Ammunition, Hospital Stores, and
                            Horse Accoutrements. Should A Maritime Superiority Be Expected I would Propose to Have all those Matters Carried from
                            Philadelphia to the Head of Elk.
                        The Numbers of the British Army fit for duty I at least Would Estimate at 4500
                            Rank and file. Their Sailors I Cannot judge But By Intelligences of the Number of Vessels. There is an Amazing Quantity of
                            Negroes But (except at Working) they May Become an Uncomberance. In a Word this Part Affords the Greatest Number of
                            Regulars and the only Active Army to Attak, which Having Had no Plan of defense, must Be Less Calculated for it than Any
                            Garrison Either at Newyork or in Carolina.
                        I Have writen a private and Confidential letter (But Not Quite So) to the Governor. I speak in pretty General
                            terms, and just So Much as Was Necessary. No News of Any Sort Has Come to Hand. With the Highest Respect and Most Sincere
                            Affection I Have the Honor to Be My dear General Your Most obedient Hble Servant
                        
                            Lafayette
                        
                        
                            I am Sorry to Inform you that Gal Campdell of the Riflemen—the one of King’s Mountain—lately died of a
                                fever at New Castle.
                        

                    